Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


LaDarrin Deontre Stewart, Appellant                   Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 48029-
No. 06-21-00006-CR        v.                          B). Memorandum Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, LaDarrin Deontre Stewart, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED SEPTEMBER 9, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk